Citation Nr: 0216170	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  02-02 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968 
and from July 1968 to February 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a May 2000 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The notice of disagreement was received in May 2001, the 
statement of the case was issued in February 2002, and a 
substantive appeal was received in March 2002.

The Board notes that the veteran's representative has 
requested that the issue of service connection for 
hypertension be referred to the RO for further adjudication 
in light of findings noted in the September 2001 VA 
examination report.  In accordance with the request of the 
veteran's representative, this matter is referred to the RO 
for any appropriate action.  


FINDING OF FACT

The veteran's service-connected bronchial asthma is 
manifested by FEV-1/FVC of 65 percent and the use of daily 
inhalational or oral bronchodilator therapy, without monthly 
visits to a physician for required care of exacerbations or 
intermittent (at least three per year) courses of systemic 
corticosteroids.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for service-connected bronchial asthma have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a 
recent VA examination report as well as pulmonary function 
testing, VA outpatient treatment records, and private 
treatment records dated through December 2001.  As the record 
shows that the veteran has been afforded a VA examination in 
connection with his claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  See 66 Fed. Reg. 45,631 (Aug. 
29, 2001).  Significantly, no additional pertinent evidence 
has been identified by the veteran as relevant to the issue 
on appeal.  In a January 2002 letter, the RO informed the 
veteran of the enactment of the VCAA, explained the duty to 
assist and the responsibilities of VA and the veteran to 
obtain evidence.  The RO also informed the veteran of what 
evidence was needed from him and where to send such 
information.  See Quartuccio v. Principi, No. 01-997 (Vet. 
App. June 19, 2002).  Under these circumstances, no further 
action is necessary to assist the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for bronchial asthma.  
The discussions in the rating decision and statement of the 
case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 


Factual Background

A review of the evidence demonstrates that upon VA 
examination dated in November 1991, a relevant diagnosis of 
chronic, moderately severe bronchial asthma was noted.  It 
was noted that the veteran had asthma almost constantly with 
a chronic cough productive of white or greenish sputum.  It 
was also noted that his symptoms were not related to changes 
in the weather and were not seasonal.  A pulmonary function 
study was noted as showing an FVC of 3.58, FEV-1 of 2.85, and 
an FEV-1/FVC of 80 percent of predicted.  

In a February 1992 rating action, the RO granted entitlement 
to service connection for bronchial asthma, evaluated as 30 
percent disabling.  In August 1999, the veteran sought 
entitlement to an increased evaluation of his service-
connected bronchial asthma.  

Private treatment records dated from 1997 to 1998 demonstrate 
relevant assessments of chronic sinusitis and asthma with 
acute exacerbations in January 1997, December 1997, April 
1998, and November 1998.  In November 1998, the veteran was 
treated with a short course of steroids.  The veteran 
complained of increased wheezing, dyspnea, and continued 
cough with green sputum.  

Records from Sheppard Air Force Base dated from 1998 to 2000 
demonstrate that spirometry conducted in November 1998 showed 
mild restrictive ventilatory defect.  The veteran complained 
of chest tightness and wheezing at that time.  In May 1999, 
the veteran complained of thick sputum with dyspnea on 
exertion.  In November 1999, the veteran reported occasional 
wheezing with no current sputum.  Spirometry was noted as 
showing moderate restrictive ventilatory defect, worse since 
November 1998.  In March 2000, the veteran's asthma was noted 
as stable with continued cough and sputum.  

Relevant VA outpatient treatment records dated from 2000 to 
2001 demonstrate continued treatment of asthma.  In December 
2001, the veteran complained of dyspnea on exertion but 
denied paroxysmal nocturnal dyspnea and orthopnea.  Physical 
examination revealed faint rales and wheezes as well as sinus 
congestion with drainage.  A relevant assessment of 
exacerbation of asthma/chronic obstructive pulmonary disease 
with sinubronchial syndrome was noted.  

Upon VA examination dated in September 2001, the veteran 
reported experiencing a chronic productive cough with yellow 
sputum and without hemoptysis or anorexia.  The veteran 
reported having dyspnea on exertion at 100 feet.  Use of a 
metered-dose inhaler was noted.  It was also noted the 
veteran took Prednisone on occasion in burst treatment.  
Physical examination revealed the chest was clear to 
auscultation in the anterior, posterior, and lateral fields.  
A relevant assessment of bronchial asthma was noted.  

A pulmonary function test conducted in October 2001 
demonstrated FEV-1 of 72.3 percent predicted and FEV-1/FVC of 
65 percent predicted.  The findings were noted as consistent 
with mild obstructive defect.  A significant response to 
inhaled bronchodilators was also noted.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The veteran's service-connected bronchial asthma is currently 
evaluated as 30 percent disabling pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6602, which provides that a 30 
percent disability evaluation is warranted for FEV-1 of 56 to 
70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or 
daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication.  For FEV-1 of 40 
to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or 
at least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three times per 
year) courses of systemic (oral or parenteral) 
corticosteroids, a 60 percent disability evaluation is 
warranted.  A 100 percent disability evaluation is warranted 
for FEV-1 less than 40 percent of predicted value, or the 
ratio of FEV-1FCV of less than 40 percent, or more than one 
attack per week with episodes of respiratory failure, or 
requiring daily use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-suppressive medications.  See 
38 C.F.R. § 4.97, Diagnostic Code 6602.

Following a full and thorough review of the evidence of 
record, the Board concludes that the criteria for an 
evaluation in excess of 30 percent for service-connected 
bronchial asthma have not been met.  The medical evidence 
demonstrates that the veteran's service-connected bronchial 
asthma is manifested by FEV-1 of 72.3 percent predicted and 
FEV-1/FVC of 65 percent predicted.  This disability also is 
treated with the use of daily inhalational or oral 
bronchodilator therapy.  However, although the medical 
evidence demonstrates that the veteran suffers from 
exacerbations of his bronchial asthma, it does not 
demonstrate monthly visits to a physician for required care 
of exacerbations or at least three courses of systemic 
corticosteroids in a year.  Thus, the Board finds that the 
veteran's symptomatology is indicative of no more than a 30 
percent evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6602.  

The medical evidence does not demonstrate FEV-1 of 40 to 55 
percent predicted, FEV-1/FVC of 40 to 55 percent, monthly 
visits to a physician for required care of exacerbations, 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids, FEV-1 of less than 40 
percent predicted, FEV-1/FVC of less than 40 percent, more 
than once attack per week with episodes of respiratory 
failure, or the required daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  In the absence of medical evidence of such 
symptomatology, the criteria for an evaluation in excess of 
30 percent have not been met.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no evidence the veteran's service-connected 
bronchial asthma disability results in marked interference 
with employment or frequent periods of hospitalization.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in the absence of an exceptional or unusual 
disability picture.  



ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

